PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/668,759
Filing Date: 30 Oct 2019
Appellant(s): Anthony Oivero



__________________
Matthew J. Stark 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/26/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo(USPGPUB 2015/0161876) in view of Blake et al(USPGPUB 2016/0367157).
  -- In considering claim 1, the claimed subject matter that is met by Castillo includes:
	1) placing a portable biometric monitor onto a portion of an individual’s body, wherein a plurality of sensors within the portable biometric monitor are positioned to monitor personal biometric indicators of the individual’s body is met by the wearable computing device(110), which may include a ring, necklace, smart-watch other type of device which is placed on a user’s body, and which includes various sensors such as accelerometers sensors(110), gyroscope(160), pulse oximeter sensor(162), acoustical heart monitor sensor module(164), etc., which monitor biometrics of the wearer of the device(see: Castillo, sec[0037]); 
	2) monitoring the personal biometric indicators using the plurality of sensors is met by the sensors monitoring the biometrics of the wearer(see: Castillo, sec[0037]);
	3) comparing each personal biometric indicator with a corresponding customized biometric parameter of a plurality of personal biometric parameters, wherein each corresponding customized biometric parameter includes a corresponding customized preferred range, wherein the corresponding customized preferred range is related to the personal biometric indicator of the individual’s body is met by the memory device(116), which stores data generated or received by the wearable computing device(110), and storing wearer’s biometric data determined by modules, and thresholds corresponding to at least one of the sensor modules, associated with emergency situations(see: Castillo, sec[0040]); The emergency situations inherently imply that preferred ranges of the sensor modules are stored such that the emergency situations are determined, when the data exceeds the stored thresholds of the sensors and modules;
	4) sending, via the portable biometric monitor, a communication regarding the status indicia to a medical care professional when the personal biometric indicators reach a predetermined threshold in relation to the corresponding customized preferred range is met by the wearable computing device(110) transmitting emergency alert signals to contact information of other devices that the signal is to be transmitted when triggered(see: Castillo, sec[0041]).
	- Castillo does not teach:
	1) comparing the personal biometric indicators as a cooperative early-detection system;
	2) providing a status indicia at least when the cooperative early-detection system identifies an early-stage condition that is characterized by each personal biometric indicator being within the corresponding customized preferred range, and wherein the early stage condition is further characterized by at least two of the personal biometric indicators being near respective outer boundaries of the corresponding customized preferred range.
Although Castillo does not specifically teach comparing a cooperative early detection system which identifies an early stage condition, Castillo does teach that an embodiment exists where threshold ranges are set which have first upper and lower bounds, defining thresholds for emergency situations.  As well, Castillo teaches second upper and lower bounds, which may be adjusted, such that registering of biometric data within this range, indicate situations that may not be emergency situations(see: Castillo, sec[0087]).  This implies that Castillo is capable of determining early stage conditions, because the second upper and lower bounds would have been readily customized and adjusted to ranges for situations that indicate other activity occurring, that is not yet an emergency situation.  Furthermore, Castillo already teaches that two or more parameters may be monitored, for the purpose of determining thresholds for emergency conditions, or quality checks that may cause emergency situations(see: Castillo, sec[0061]).
Use of systems which check for early detection conditions, and as well, provide indication of parameters that are near threshold boundaries, but still within normal ranges, is well known.  In related art, Blake et al(Blake), teaches a wearable physiological monitoring and notification system, wherein physical parameters of a monitored individual wearing the system, indicate various emergency conditions.
	Specifically, Blake teaches use of a notification engine(1709), which causes triggering of notifications derived from stored or dynamically calculated criteria(see: Blake, sec[0113]).  In particular, the notification engine(1709) includes a method such that a subject may be notified when pre-determined parameters are in proximity to their determined thresholds(see: Blake, sec[0123]).  Furthermore, Blake teaches that the device monitors in a “progressive” manner, such that the device indicates as the threshold is approached by the monitored parameters(see: Blake, sec[0125]).  
As well, Blake teaches that the system parameters are monitored in isolation, or in combination, for the purpose of determining various conditions that are monitored, pertaining to the user’s health and determining conditions, and notification alerts(see: Blake, sec[0121]).  This inherently implies that the system of Blake would have monitored as many parameters as deemed necessary, in order to determine pre-defined user conditions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the notification engine(1709) of Blake into the system of Castillo, the engine(1709) including methods to cause progressive notification to a user based on monitored parameters approaching threshold values, thereby indicating pre-defined conditions into the computing device(110) of Castillo, since Castillo already desires to monitor early detection of conditions which may represent early stages of a condition, as discussed above.  Therefore, implementing the notification engine(1709) of Blake would have assisted in determining early detection of conditions that may or may not have indicated emergency situations in a monitored individual, which would have constituted the claimed comparing the personal biometric indicators as a cooperative early detection system.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the portable biometric monitor includes a wearable portion and a communication hub, wherein the communications hub, wherein the communications hub receives data from the plurality of sensors and transmits the status indicia and the communication is met by the communication device(114), which allows computing device(110) to communicate data with another device, such as biometric server(120) or third party communicating device(140)(either of which could constitute the communications hub), and the communications occurring over communication networks(130)(see: Castillo, sec[0039]).
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the corresponding customized biometric parameters and the corresponding customized preferred ranges are stored within the wearable portion of the portable biometric monitor is met by the memory device(116) of the wearable computing device(110), which stores biometric data and threshold data associated with a wearer of the device(see: Castillo, sec[0040]).
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) placing the plurality of sensors in wireless communication with the communications hub is met by the sensors and sensor module being in communication with the third party computing device(140) and biometric server(12), via wireless network(130);
	2) wherein the communications hub includes a set of biometric parameters that includes each personal biometric parameter is met by the memory device(126) of the biometric server(120) including a database with entry associated with the wearer of wearable computing(110), such that the database is configured to store user information associated with the wearer, and includes baseline values associated with when an emergency alert signal should be transmitted(see: Castillo, sec[0055]).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) wherein the status indicia is provided to the communication hub is met by the computing device(110) transmitting emergency alert signals to conventional computing devices(see: Castillo, sec[0041]), and wherein the conventional computing device may be the biometric server(120) or third party computing device(140).
  -- Claim 6 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the communications hub provides the status indicia to a portable computing device is met by the computing device(110) transmitting information pertaining to emergency situations to third party computing device(140)(see: Castillo, sec[0062]), which may be personal portable device such as a smart phone, PDA, table computer, laptop computer, or wearable computer(see: Castillo, sec[0080]).
  -- Claim 7 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the communication hub is a portable computing device is met by the computing device(140) including any of a smart phone, tablet computer, laptop computer, wearable computer, or personal data assistant(see: Castillo, sec[0080]).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the personal biometric indicators include at least two of heart rate, temperature, respiratory rate, oxygen saturation, global positioning data and inspiration and expiration ratio is met by the sensors of the wearable computing device(110) including heart monitor sensor module(164), and pulse oximeter sensor(162)(see: Castillo, secs[0037,0044,0045]).
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the plurality of personal biometric parameters being obtained by customizing the portable biometric monitor during an evaluation phase that uses the plurality of sensors to modify the plurality of personal biometric parameters and the customized preferred ranges based upon the personal biometric indicators that are monitored by the plurality of sensors, wherein the evaluation phase results in the plurality of personal biometric parameters of an individual is met by the Cardia rhythm authentication module(169) which is configured to measure the wearer’s heart over a period of time to measure the rate and regularity of the user’s heartbeat to determine the user’s ECG, and thereby store it in memory device(116).  This authentication thereby allows only an authenticated user to transmit data from the plurality of modules(119,160,162,164,166,168)(see: sec[0048]);
	2) the evaluation phase being automatically conducted after placing the portable biometric monitor onto the individual’s body and before comparing each personal biometric indicator with a corresponding customized biometric parameter, Blake teaches the user of notification engine which for a determined(stored, derived, or calculated) HRV threshold value(1702), an examination of HRV measurements, and determination of threshold exceptions(1702)(see: Blake, sec[0113]).  Furthermore, Blake teaches that HRV threshold(1702) can be obtained from derived values based on threshold values calculated real time(see: sec[0114]).  This teaches that the thresholds are determined based on derived values from real time calculation, which would thereby have required evaluation of the wearer after placing the portable monitor onto the wearer’s body, and before comparing the biometric indicator with a customized parameter, because the HRV thresholds(1702) are being obtained in real time.  Since the method of evaluation phases, prior to comparing biometric indicators to customized parameters is well known, as taught by Blake, upon incorporating the notification engine(1709) of Blake, into the monitor(110) of Castillo, as discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the method of Blake, which performs the claimed evaluation phase, into the monitor(110), since this would have enhanced the accuracy of establishing thresholds and boundaries for determining emergency situations for the monitored individual.  As well, it would have also been obvious to one of ordinary skill to cause the evaluation phase to be automatically conducted, since this would have ensured that human error or interference would not have interrupted the device fully evaluating the wearer for the purpose of determining baselines and threshold levels for the monitored parameters in the devices and sensors of the system.
  -- Claim 10 recites essentially the same subject matter as that of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 11 depends from claim 10, and recites essentially the same subject matter as that of claim 2.  Therefore, claim 11 is met for the reasons as discussed in the rejection of claims 2 and 10 above.
  -- Claim 12 depends from claim 10, and recites essentially the same subject matter as that of claim 3.  Therefore, claim 13 is met for the reasons as discussed in the rejection of claims 3 and 10 above, as well as:
	1) the biometric parameters, and the preferred ranges being personal is met by the memory device(116) storing data associated with a wearer’s biometric data, which would inherently imply that the stored parameters and ranges would have been personal to specific wearer’s of the device(see: Castillo, sec[0040]).
  -- Claim 13 depends from claim 10, and recites essentially the same subject matter as that of claim 4.  Therefore, claim 13 is met for the reasons as discussed in the rejection of claims 4 and 10 above.
  -- Claim 14 depends from claim 11, and recites essentially the same subject matter as that of claim 6.  Therefore, claim 14 is met for the reasons as discussed in the rejection of claims 6 and 11 above.
  -- Claim 15 depends from claim 11, and recites essentially the same subject matter as that of claim 7.  Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 7 and 11 above.
  -- Claim 16 depends from claim 10, and recites essentially the same subject matter as that of claim 8.  Therefore, claim 16 is met for the reasons as discussed in the rejection claims 8 and 10 above.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo in view of Blake et al(Blake) as applied to claims 1-16 above, and further in view of Peeters et al(USPGPUB 2009/0125327).
  -- Claim 17 recites subject matter that is met as discussed in claims 1-3 above, except for:
	1) providing a recommending status indicia when at least one of the corresponding personal biometric indicators falls outside the corresponding personal preferred range of the corresponding personal biometric indicators;
	2) communicating, via the communications hub, a house call status indicia to the health care provider when at least one of the corresponding personal biometric indicators reaches a predetermined threshold in relation to the corresponding personal preferred range, wherein the predetermined threshold of the house call status indicia is farther outside of the corresponding personal preferred ranges than the recommending status indicia.
	3) customizing the set of biometric parameters having the preferred range during a start-up evaluation phase, wherein the biometric parameters and the preferred ranges are automatically modified based upon the corresponding personal biometric indicators that are monitored by the wearable portion.
	Although not specifically taught by Castillo and Blake, in the personal biometric monitoring art, use of indicia, which indicates recommending status indicia when a personal biometric falls outside of a personal preferred range, and as well, communicating a house call status indicia to a health care provider is well known.
	In related art, Peeters et al(Peeters) teaches a system and method to monitor health data alert parameters, wherein alerts are provided with indicated recommended health thresholds for the monitored individual(see: Peeters, secs[0065-0070]).  As well, alerts are also provided to healthcare practitioners or 911 call center, when health data alerts above a predetermined threshold have been exceeded(see: Peeters, sec[0071]).  This would inherently indicate that a house call would be indicated, when alerts are transmitted to healthcare practitioners or 911 call center.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate recommending status indicia, and as well, house call status indicia to the health care provider, as taught by Peeters, into the system of Castillo, since Castillo already desires to provide status indicia to third party device(140), and biometric server(120), as well as other contacts including health care providers(see: Castillo, sec[0059]).  As well, this would have enhanced communicating the status of the wearer of the device(110) to necessary parties, since a house call status indicia would have helped expedite the proper care taker being dispatched to the location of the wearer, at times when the detected biometric ranges would have warranted a house call.  Furthermore, providing a recommended status indicia, would have helped remind all parties involved, what the ideal range would have been for the monitored person, so as to better determine how far out of range a wearer’s current biometric information would have been, since this information is not always readily remembered by interested parties involved.
Furthermore, with regards to the claimed start up evaluation phase, Blake teaches the use of notification engine which for a determined(stored, derived, or calculated) HRV threshold values(1702), performs an examination of HRV measurements, and determination of threshold exceptions(1702)(see: Blake, sec[0113]).  Furthermore, Blake teaches that HRV threshold(1702) can be obtained from derived values based on threshold values calculated real time(see: sec[0114]).  This teaches that the thresholds are determined based on derived values from real time calculations, which would thereby have required evaluation of the wearer after placing the portable monitor onto the wearer’s body, and during some form of start up evaluation phase, before comparing the biometric indicator with a customized parameter, because the HRV thresholds(1702) are being obtained in real time.  
Since the method of evaluation phases, prior to comparing biometric indicators to customized parameters is well known, as taught by Blake, upon incorporating the notification engine(1709) of Blake, into the monitor(110) of Castillo, as discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to as well, incorporate the method of Blake which performs the claimed evaluation phase, into the monitor(110) of Castillo, since this would have enhanced the accuracy of establishing thresholds and boundaries for determining emergency situations for the monitored individual.  As well, it would have also been obvious to one of ordinary skill to cause the evaluation phase to be automatically conducted, since this would have ensured that human error or interference would not have interrupted the device fully evaluating the wearer for the purpose of determining baselines and threshold levels for the monitored parameters in the devices and sensors of the system.  
  -- Claim 18 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) the communication hub being a portable computing device is met by the computing device(140) including any of a smart phone, tablet computer, laptop computer, wearable computer, or personal data assistant(see: Castillo, sec[0080]).
  -- Claim 19 depends from claim 17, and recites essentially the same subject matter as that of claim 8.  Therefore, claim 19 is met for the reasons as discussed in the rejection of claims 8 and 17 above.
  -- Claim 20 depends from claim 17, and recites essentially the same subject matter as that of claims 1 and 2.  Therefore, claim 20 is met for the reasons as discussed in the rejection of claims 1-2 and 17 above.
	(2) Response to Arguments
	APPELLANT’S ARGUMENTS:
	1) “In the final Office Action, dated October 28,2021 (“final Office Action”), the Examiner rejected claims 1-20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement……….Therefore, Appellant respectfully requests that the Examiner’s finding of failure to comply with the written description requirement with respect to these claims be reversed. 
	The appellant relies on MPEP 2163 as a means of explaining use of the terms under question in the claimed subject matter, however, the terms and phrases that the appellant introduced are not mere words that refer to irrelevant aspects of the claimed subject matter.  These words were utilized in an attempt to overcome prior art, and therefore should be clearly defined such, that the examiner does not have any confusion as to the use of these terms.  
	For example, the appellant introduced the phrase “cooperative early-detection system”.  Nowhere in the specification has this phrase or these terms been utilized.  Therefore, it is fair for the examiner to ask, what aspects of the system are deemed “cooperative”?  The appellant should not be allowed to utilize blanket phraseology, that may not even be taught by the disclosed invention. What aspect of the claimed detection system are “cooperative”, and where in the specification is this defined?  Until the appellant can show concrete reference to these phrases and terms in the specification, the examiner deems that this phraseology should be removed from the claims, or at the very least, not be given any patentable weight. 
	2) With respect to claim 9, Appellant asserts that the phrase “the evaluation phase is automatically conducted after placing the portable biometric monitor onto the individual’s body” is contained within the specification as written……….Based upon the arguments discussed herein, Appellant respectfully contends that the written description requirement has been complied with, with respect to all of the claims.  Therefore, Appellant respectfully requests that the Examiner’s rejection of claims 1-20 under 35 U.S.C. 112(a) be reversed and the application be moved forthwith to allowance.”
	The appellant points out excerpts from the specification, which teach that continuous or substantially continuous monitoring is performed, and purports that these excerpts would meet the requirements of a definition of the claimed subject matter.  However, Appellants cited excerpts in the specification do not teach what is being claimed in claim 9.  The claimed subject matter is inferring that an evaluation phase is automatically conducted, at the time when the portable monitor is placed on a user’s body.  This is a major feature, because it inherently implies that no other intervention is necessary, in order to begin the evaluation phase.  The appellant refers to descriptions in the specification, of the portable monitor being continuous or substantially continuous in monitoring the user.  This does not equate to the claimed initiation of an evaluation phase, once a monitor is placed on a user.  This claimed subject matter inherently implies that no step is necessary to initiate start up of the monitor’s evaluation function, which is a definitive step, that could potentially create a patentable advantage over other prior art.  Therefore, this function should be CLEARLY defined in the specification, and not left to assumptions or inferences.  Furthermore, use of the word “automatic” or “automatically” is absent from the entire specification.  Without any reference in the specification to the terms “automatic” or automatically”, how is the examiner expected to draw the conclusion, that mere placement of the personal biometric indicator, onto an individual’s body, would cause AUTOMATIC initiation of an evaluation phase?  
	As stated before, Use of the term “automatically” is a potentially patentable step, which could obviate the claims over prior art.  The appellant amended the claims to include this term/feature, in an attempt to overcome the prior art of record.  However, the examiner deems that this feature was not disclosed at the time of original filing of the application.  The examiner deems that such an important feature should not be left to inferences or assumptions, but rather should be CLEARLY defined or described in the description of the invention, or otherwise, should be deemed as new matter.  In view of this, the examiner does not deem the applicant’s arguments to be persuasive.
	Furthermore, with regards to claim 17, the examiner asks, where in sec[0028,0029] is it stated, described, or defined, that biometric parameters and preferred ranges are “automatically modified”?  At secs[0028,0029], the specification states that, “preferred ranges 28 that relate to each of these sensors 20 can be predetermined based upon generally accepted biometric data 70 that relates to a typically healthy individual 12.”   The specification then further goes on to state that:  “……….upon acquisition of the portable biometric monitor 10, the preferred ranges 28 can be customized based upon the unique characteristics of the monitored individual 12 wearing the portable biometric monitor 10.”   How does an acquisition of the portable monitor, equate to an automatic modification of monitored parameters?  As well, the specification at sec[0049]) states that “the parameters 26 can also be contoured and customized based on information gathered about the individual 12 being monitored.”  However, none of these recitations show that these steps and functions are AUTOMATIC.  The specification is silent with regards to what constitutes the contoured and customized steps/function.  The examiner deems that is it is a huge leap for the appellant to infer that what is recited in the specification, equates to automatic functions being performed, with regards to the claimed subject matter.  An automatic commencement of a feature is a VERY specific step/function.  The description in the specification, leaves it open-ended as to what actually causes modification, contouring, and/or customization of the parameters to be commenced.  In view of this, the appellant’s arguments are not deemed persuasive.
	3) “With respect to independent claim 1, in the final Office Action, the Examiner alleges that, in considering claim 1, the claimed subject matter that is met by Castillo includes certain sections of text from claim 1……….However, relevant portions of this language were removed from claim 1 in an amendment dated July 2, 2021.  This amendment was filed in response to a non-final Office Action dated March 4, 2021.  Accordingly, arguments in the final Office Action relating to this language have no bearing on the rejection with respect to claims 1-16.”
	The Appellant is correct, in the final rejection dated 10/28/2021, the examiner incorrectly addressed a feature in claim 1 that had been removed in the amendment to the claims received on 7/2/2021.  In view of this, Appellant’s argument is deemed persuasive, and therefore, rejection of this previously canceled subject matter is no longer valid, or in consideration.
	4) “In the final Office Action, the Examiner also concedes that Castillo does not teach “comparing the personal biometric indicators as a comparative early-detection system……….Therefore, Castillo does not disclose at least these features generally set forth in claim 1.”
	The Appellant deems that Castillo’s teaching of first and second upper and lower bounds is considered a matter of personal preference of the user, and not early detection.  The appellant further deems that the only warnings that occur with Castillo, are triggered when the second upper and lower thresholds are exceeded, and that the other thresholds are only related to normal activities that are set as desired by the user, and are not indicative of early warnings.  The examiner refutes appellant’s assertion.  To say that the first upper and lower boundaries are merely for personal use, and not considered early warnings is short sighted.  Any threshold that is set, could be used for any purpose that provides desired results in a system, as long as the threshold is capable of providing that result.  How can appellant rule out the possibility that the first upper and lower set thresholds may not be thresholds which indicate a precondition that would constitute early waring?  Just because a function is intended for a certain purpose, does not mean that it is precluded from other purposes.  Whether or not the first upper and lower thresholds are set by the user, they still may inherently function as early warning indications of a more serious condition that is being approached.  
	It appears as though the appellant is attacking the reference of Castillo, as a stand-alone reference.  However, Castillo was utilized in combination with other references for the purpose of teaching that the combination of elements included in the claimed subject matter, is well known, and would have readily been combined by one of ordinary skill in the art.  The Appellant is attempting to preclude the combination of the prior art of record, by attacking the primary reference of Castillo.  The appellant is trying to imply that Castillo teaches away from providing early warning detection of monitored biometric parameters and conditions.  However, the examiner deems that the combination of prior art references is valid, for the reasons as stated in the prior art rejection.  
	Appellant’s use of the phrase “EARLY WARNING” is a relative term, which can be interpreted in many different ways, with regards to different aspects of the prior art.  Castillo provides first and second upper and lower thresholds.  The examiner deems that the utilization of separate upper and lower thresholds would inherently imply that Castillo is interested in monitoring conditions which occur prior to them reaching alarm level.  For this reasons alone, the examiner deems that the appellant cannot draw a conclusion, that Castillo does not provide an early warning aspect of his invention.  Castillo does not provide a tangible alert for the first upper and lower thresholds being reached, however, there is monitoring of those early thresholds being reached, which shows that Castillo is directed to some form of early monitoring of conditions.  For this reason, the appellant cannot preclude Castillo from being used in combination with other prior art, to meet the claimed subject matter.   
	5) “The Examiner next refers to Blake to allege that Blake “teaches a wearable physiological monitor and notification system, wherein physical parameters of a monitored individual wearing the system, indicate various emergency conditions……….Appellant respectfully requests the Examiner’s finding of obviousness with respect to independent claim 1 be reversed, as the Examiner has failed to establish a prima facie case of obviousness.”
	The appellant asserts that Blake does not disclose monitoring various parameters, each having a corresponding threshold value, and that although Blake does teach the use of progressive monitoring, that progressive monitoring alert is the only threshold used in Blake for providing an alert.  Essentially, the appellant is arguing that Castillo teaches providing an alert, ONLY when a threshold of a monitored condition is reached, and that Blake teaches providing an alert, ONLY when a progressive threshold of a monitored condition is reached.  This logic provided by the appellant, has perfectly summarized the purpose of the examiner combining Blake into Castillo.  Each reference teaches a different aspect of the claimed subject matter, that would be combinable by one of ordinary skill in the art, at the time the invention was claimed.  Had Castillo, taught the use of progressive monitoring, or Blake taught providing alerts when the monitored condition is reached, then either one of those references would have been utilized in a 35 U.S.C. 102 rejection.  That is why the examiner admitted the deficiencies of Castillo.  Thus, Blake was utilized to make up for the deficiencies in Castillo.  
	Furthermore, the appellant attacks Blake for only teaching monitoring of HRV thresholds, and that there are no thresholds with respect to other biometric parameters in any respect.  Again, Blake was not utilized to teach monitoring of plural different biometric parameters.  And the examiner never inferred that in the rejection.  Blake was utilized merely to show that progressive monitoring of thresholds for biometric parameters, and providing alerts for the purpose of early warning detection is well known.  To attack Blake for not teaching the monitoring of plural different biometric parameters is irrelevant, since the examiner never made this assertion.
	As well, for the appellant to assert that Blake would not be able to be combined with Castillo is unfounded.  As the appellant admitted, Castillo does utilize multiple threshold that can be set by a user for detecting typical and normal activities versus an emergency situation.  Blake’s progressive monitoring would fall into the category of monitoring typical and normal activities, prior to an emergency situation occurring.  Blake teaches, providing alerts for those thresholds occurring at typical and normal activities, when they begin to trend towards emergency situations, not when the actual emergency situation has been reached.  For the appellant to contend that this would frustrate the primary function of Castillo is also, unfounded.  
	In actuality, combining Blake into Castillo enhances the biometric monitoring of Castillo, by providing an early warning detection of monitored biometric parameters, as well as monitoring conditions that reach alarm level.  As stated in arguments above, Castillo teaches monitoring of upper and lower thresholds, which shows that he is interested in monitoring some form of pre-threshold conditions.  The mere fact that Castillo does not annunciate the pre-threshold condition, does not preclude that Castillo is interested in being aware of pre-condition thresholds being reached.  Thus, introduction of Blake into Castillo, which merely provides alert notifications for those pre-condition thresholds being reached, would not frustrate Castillo at all, but rather enhance the awareness in the system.  In view of this, the examiner deems that the appellant’s argument is not persuasive.
	6) “Claim 2 depends from claim 1, and since claim 1 defines patentable subject matter as discussed above, claim 2 likewise defines patentable subject matter……….Appellant therefore respectfully submits that claim 2 should likewise be allowed for this additional reason.”……….
	“Claim 3 depends from claim 1.  Since claim 1 defines patentable subject matter as discussed above, claim 3 likewise defines patentable subject matter……….Accordingly, appellant respectfully submits that claim 3 should likewise be allowed for this additional reason.”……….
	“Claim 4 depends from claim 2, which in turn depends from claim 1……….Accordingly, Appellant therefore respectfully submits that claim 4 should likewise be allowed for this additional reason.”……….
	“Claim 5 depends from claim 4, which in turn depends from claims 1 and 2.  As claims 1,2, and 4 describe patentable subject matter, as discussed above, claim 5 likewise defines patentable subject matter.”……….
	“Claim 6 depends from claim 5, which in turn depends from claims 1,2, and 4.  As claims 1,2,4, and 5 define patentable subject matter, as discussed above, claim 6 likewise defines patentable subject matter.”……….
	“Claim 8 depends from claim 1, and since claim 1 defines patentable subject matter, as discussed above, claim 8 likewise defines patentable subject matter……….Accordingly, Appellant respectfully submits that claim 8 should likewise be allowed for this additional reason.”……….
	The appellant argues that claims 2-8 are not met, by Castillo in view of Blake, based on those claims being dependent on claim 1, and the arguments provided with regards to claim 1.  As addressed above, the arguments with regards to the rejection of claim 1 are not deemed persuasive.  
	The appellant further goes on to make blanket statements that Castillo in view of Blake do not teach the claimed subject matter of claims 2-8, without providing any reasoning or factual basis for making those arguments.  The art rejection in the Final Office Action dated 10/28/2021 points out the elements of Castillo in view of Blake, that meet the subject matter of claims 2-8.  Unless the appellant has evidence or argument as to why Castillo in view of Blake do not meet that claimed subject matter, then applicant’s argument is deemed moot.
	7) “Claim 9 depends from claim 1, and since claim 1 defines patentable subject matter, as discussed above, claim 9 likewise defines patentable subject matter……….Accordingly, Appellant therefore respectfully submits that claim 9 should likewise be allowed for this additional reason.”
	The appellant is arguing that Castillo in view of Blake do not meet the claimed subject matter of claim 9, for the reasons as discussed in the arguments of claim 1, since Claim 9 is dependent on claim 1.  As well, the appellant is arguing that Castillo in view of Blake do not meet the claimed subject matter of claim 9, because claim 9 teaches a system that modifies the threshold automatically, and not conducted before comparing each personal biometric indicator with a corresponding customized biometric parameter.  Further, appellant argues that Blake does not make up for the deficiencies in Castillo, because Blake discloses on a single parameter that is adjusted based upon current conditions, and not before comparing each personal biometric indicator with a corresponding customized biometric parameter.
	The art rejection in the Final Office Action addressed each of the limitations as recited in claim 9.  The art rejection points out that Castillo teaches the monitoring of a plurality of personal biometric parameters by providing data from wearable computing device(110), which includes biometric data from modules 119,160,162,164,166,168(see: Castillo, sec[0048]).  Again, Blake was not utilized to teach monitoring of multiple biometric parameters, but rather, to teach that the concept of including an early warning detection of monitored biometric parameters is well known. Otherwise, Blake would have been utilized by itself, in order to meet the claimed subject matter.  
	With regards to the automatic nature of modifying the threshold, it remains to been determined whether this limitation is even taught by the present invention.  With that being said, Blake teaches that gain setting, baseline setting and threshold detection setting are automatic, based on the flexibility of the inventions(see: Blake, sec[0120]).  The examiner deems that use of automatic modification of settings, thresholds, etc, is a concept that is well known to one of ordinary skill, and would have been readily incorporated into the system of Castillo in view of Blake, as deemed necessary to alleviate human intervention while monitoring the biometric parameters of wearers of the devices.
	8) “With respect to independent claim 10, in the final Office Action, the Examiner provides a blanket statement that……….Again, these arguments are reaffirmed and incorporated by reference with respect to claim 10.”
	Appellant is correct.  The examiner inadvertently included a rejection of subject matter that had been previously cancelled.  Therefore, arguments and rejections pertaining to that canceled subject matter has been vacated.  	 
	9) “In summary, Appellant asserts that Castillo discloses a monitoring device that utilizes a first biometric parameter exceeding a threshold to activate an alert module 178 as to a past event……….Appellant respectfully requests that the Examiner’s finding of obviousness with respect to independent claim 10 be reversed, as the Examiner has failed to establish a prima facie case of obviousness.”
	The appellant argues that Castillo does not disclose providing a status indicia that identifies an early stage condition that is characterized by each corresponding biometric indicator being within a corresponding personal preferred range.  The appellant deems that since Castillo teaches monitoring parameters in a sequential fashion, that would preclude any way of early stage identification of conditions.  The examiner asks, just because the monitored conditions are sequential, how does that preclude early stage detection?  
	Again, Castillo is not utilized alone in rejecting the claims.  The examiner relies on Blake to provide early warning progressive detection.  That concept would have been applied to all monitored parameters, upon incorporating Blake into Castillo.  Blake teaches the concept of providing a personal preferred range, for monitoring a heartrate variability parameter, for the purpose of providing early condition indication.  One of ordinary skill would have recognized the benefit of incorporating this concept into all of the monitored biometric parameters of Castillo, in a manner that would have met the claimed subject matter.  In view of this, appellant’s arguments are not deemed persuasive.
	10) “Claim 11 depends from claim 10, and since claim 10 defines patentable subject matter, as discussed above, claim 11 likewise defines patentable subject matter……….Appellant therefore respectfully submits that claim 11 should likewise be allowed for this additional reasons.”……….
	“Claim 12 depends from claim 10 and since claim 10 defines patentable subject matter as discussed herein, claim 12 likewise defines patentable subject matter……….Appellant therefore respectfully submits that claim 12 should likewise be allowed for this additional reason”……….
	“Claim 13 depends from claim 10, and since claim 10 defines patentable subject matter, as discussed herein, claim 13 likewise defines patentable subject matter……….Appellant therefore respectfully submits that claim 13 should likewise be allowed for this additional reason.”……….
	“Claim 14 depends from claim 11, which in turn depends from claim 10.  Because claims 10 and 11 define patentable subject matter, as discussed herein, claim 14 likewise defines patentable subject matter.”……….
	“Claim 15 depends from claim 11, which in turn depends from claim 10.  As claims 10 and 11 define patentable subject matter, as discussed herein, claim 15 defines patentable subject matter.”……….
	“Claim 16 depends from claim 10 and since claim 10 defines patentable subject matter, as discussed herein, claim 16 likewise defines patentable subject matter……….Appellant therefore respectfully asserts that claim 16 should likewise be allowed for this additional reason.”……….
	The appellant argues that claims 11-16 are not met, by Castillo in view of Blake, based on those claims being dependent on claim 10, and the arguments provided with regards to claim 10.  As addressed above, the arguments with regards to the rejection of claim 10 are not deemed persuasive.  
	The appellant further goes on to make blanket statements that Castillo in view of Blake do not teach the claimed subject matter of claims 11-16, without providing any reasoning or factual basis for making those arguments.  The art rejection in the Final Office Action dated 10/28/2021 points out the elements of Castillo in view of Blake, that meet the subject matter of claims 11-16.  Unless the appellant has evidence or argument as to why Castillo in view of Blake do not meet that claimed subject matter, then applicant’s argument is deemed moot.
	11) “Peeters et al., similar to Castillo and Blake et al, discloses the use of dedicated thresholds that are used for transmitting an alert to a health data storage system 320……….Accordingly, the examiner has improperly used impermissible hindsight in evaluating claim 17 in relation to the cited references.  Because these features are found only in Appellant’s disclosure, they cannot serve as a basis for a prima facie care of obviousness.”
	Appellant appears to be arguing impermissible hindsight, as a means of discounting combining the prior art of record to reject the claims.  Appellant argues aspects of the references, that aren’t relevant to what they are being utilized for.  Peeters teaches transmitting alerts to healthcare practitioners or 911 call center.  Peeters was not utilized to teach detecting early warning thresholds.  Peeters was not utilized to teach an automatic system, or a system that can be characterized as a startup evaluation phase.   Each of the three prior art references used, teaches a different aspect of the claimed subject matter.  The examiner provided motivation and reasoning, as to why it would have been obvious to one of ordinary skill in the art, to combine these references, before the effective filing date of the claimed invention.  In view of this, appellant’s arguments are not deemed persuasive, because the applicant is attacking the references individually, and does not seem to take in consideration their combination as a whole.  
	12) “In addition, with respect to the combination of references suggested by the examiner, the MPEP sets forth a standard for obviousness,……….Accordingly, Appellant respectfully request the Examiner’s finding of obviousness with respect to claim 17 be reversed, as the Examiner has failed to make a prima facie case of obviousness in this case.”
	Appellant’s argument summarizes points from various arguments as discussed above, and therefore, are not deemed persuasive for the reasons as previously provided.
	13) “Claim 18 depends from claim 17, and since claim 17 defines patentable subject matter, as discussed above, claim 18 likewise defines patentable subject matter……….Claim 20 depends from claim 17, and since claim 17 defines patentable subject matter, as discussed herein, claim 20 also defines patentable subject matter.” 
	The appellant argues that claims 18-20 are not met, by Castillo in view of Blake, based on those claims being dependent on claim 17, and the arguments provided with regards to claim 17.  As addressed above, the arguments with regards to the rejection of claim 17 are not deemed persuasive.  
	The appellant further goes on to make blanket statements that Castillo in view of Blake do not teach the claimed subject matter of claims 18-20, without providing any reasoning or factual basis for making those arguments.  The art rejection in the Final Office Action dated 10/28/2021 points out the elements of Castillo in view of Blake, that meet the subject matter of claims 18-20.  Unless the appellant has evidence or argument as to why Castillo in view of Blake do not meet that claimed subject matter, then applicant’s argument is deemed moot.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DARYL C POPE/Primary Examiner, Art Unit 2687                                                                                                                                                                                                         5/19/2022                                                                                                                                                                                                        

Conferees:
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685                                                                                                                                                                                                        
/ADNAN AZIZ/
Primary Examiner, Art Unit 2687  
                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.